DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,617,519 (hereafter ‘519) and over claims 1-7 of U.S. Patent No. 11,123,181 (hereafter ‘181) and over claims 1-7 of U.S. Patent No. 11,135,055 (hereafter ‘055)  in view of Roth et al. 2009/0132035. 
Patents ‘519, ‘181 and ‘055 recite the limitation of:

‘519 “A prosthetic valve for implantation in a native valve annulus between an atrium and a ventricle of a heart comprising: a self-expanding tubular stent having a proximal, atrial end and an opposite, distal, ventricular end; a leaflet assembly disposed within the stent and supporting set of valve leaflets; a collar attached to and encircling the tubular stent to form a V-shape in cross-section, the collar originating at the distal, ventricular end of the stent and expanding in diameter away from the distal, ventricular end of the stent towards the proximal, atrial end of the stent.”



‘181 “A prosthetic heart valve for implantation in a native valve annulus between an atrium and a ventricle of a heart comprising: a self-expanding tubular stent having a proximal, atrial end and an opposite, distal, ventricular end; a leaflet assembly disposed within the stent and supporting set of valve leaflets; a collar attached to and encircling the tubular stent to form a V-shape in cross-section along with a wall of the tubular stent, the collar originating at the distal, ventricular end of the stent and expanding in diameter within the native valve annulus away from the distal, ventricular end of the stent towards the proximal, atrial end of the stent.”


‘055 “A prosthetic valve for implantation in a native valve annulus between an atrium and a ventricle of a heart comprising: a self-expanding tubular stent having a proximal, atrial end and an opposite, distal, ventricular end; a leaflet assembly disposed within the stent and supporting set of valve leaflets; a collar attached to and encircling the tubular stent to form a V-shape in cross-section, the collar originating at the distal, ventricular end of the stent and expanding in diameter within the native valve annulus away from the distal, ventricular end of the stent towards the proximal, atrial end of the stent, the collar configured to provide a lateral annular compressive pressure or force against the native valve annulus.”


However the patents do not recite the limitation of “wherein the prosthetic heart valve includes a plurality of tines circumferentially located around the prosthetic heart valve, the plurality of tines configured to provide attachment to tissue adjacent the native mitral valve annulus.”  Roth et al. discloses an implantable heart valve made with synthetic or tissue leaflets such as bovine [0008] that utilizes fixation members such as tines (see [0256]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the patents of ‘519, ‘181, and ‘055 and provide fixation devices such as tines circumferentially located around the valve in order to anchor the heart valve in place to prevent dislodging during phases of the cardiac cycle.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        February 11, 2022